Citation Nr: 0127762	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for bilateral 
hearing loss. 


FINDINGS OF FACT

1.  In a January 1992 decision the RO declined to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that new and material evidence had 
not been submitted to warrant reopening the claim. 

2.  The evidence submitted since the RO refused to reopen the 
claim in January 1992 is not cumulative and redundant, and by 
itself or in connection with evidence previously assembled it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The preponderance of the evidence demonstrates that a 
bilateral hearing loss was not present in service, or within 
the first year following service, or that it was caused by 
any in service acoustic trauma, disease or injury. 


CONCLUSIONS OF LAW

1.  The RO's January 1992 decision declining to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss is final; evidence submitted since that denial 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (2001).

2.  A bilateral sensorineural hearing loss was not incurred 
or aggravated inservice, and such a disorder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service records show that the veteran served as a gun 
crewman with a medium artillery unit.  His separation 
examination qualification record indicated that as a 
crewmember, the appellant assisted in moving, replacing, 
firing, displacing and withdrawing the piece in combat 
operations.  His August 1946 discharge examination revealed 
15/15 hearing bilaterally on whispered voice testing.  No 
other service medical records are available.

In March 1966, the veteran was treated at McPherson Hospital 
for complaints of hearing loss.  The veteran reported having 
a 10 to 12 year history of hearing loss in the left ear and a 
5 to 6 year history of hearing loss in the right ear.  At 
that time, he noticed a handicap, particularly in group 
situations.  He presented a history of having suffered from 
an earache as a child, but he did not remember if the ears 
ruptured or drained.  He did not have any other complaints 
related to the ears, nose and throat.  A family history of 
deafness was noted.  It was indicated that the veteran was 
using hearing aids.  The examiner reported an impression of 
neurosensory hearing loss with a mild mixed component 
superimposed.  

Remarks related to the veteran's hearing loss are noted in 
treatment records dated in the 1980s.  During a November 1986 
private hospitalization the appellant noted an eight to ten 
year history of poor hearing.  He also revealed the use of a 
hearing aid for four to six years, and decreased hearing 
since an August 1986 car accident.  The diagnoses included 
poor hearing by history.

In September 1987, the veteran filed a claim alleging 
entitlement to service connection for hearing loss.  In a 
November 1987 decision, the RO denied the claim.  

In November 1987, VA received several statements dated in 
November 1987 from an individual acquainted with the 
appellant and his wife.  They reported their observations 
with regard to the veteran's hearing loss and his use of 
hearing aids.  His wife specifically recalled pleading with 
the appellant in August 1946 to seek care because of his poor 
hearing.

In December 1987, notification of the decision, including 
information concerning the veteran's appellate rights, was 
issued to the veteran.  In a January 1988 decision, the RO 
discussed the statements submitted in November 1987 and 
continued to deny the claim.  In January 1988, notification 
of the denial, including information concerning the veteran's 
appellate rights was issued to the veteran. 

In August 1991, the veteran filed an application to reopen 
his claim.  The veteran reported that he suffered from a 
concussion during service while executing his duties as a 
gunner in 1944.  He also noted that he started wearing 
hearing aids in 1950.  Earlier in August 1991, the veteran 
had been released from a VA hospital where his hearing loss 
was noted to isolate him from others.  

In October 1991, the veteran filed a report detailing the 
treatment he had received for his hearing loss since 
separation from active duty.  He noted that medical records 
detailing audiological care from a Mr. Rice were unavailable.  
He also detailed serving in Italy in 1944 with an artillery 
unit during which shell noise was so loud that his ears bled.

In January 1992, VA received an undated audiogram report.  

In a January 1992 decision, the RO declined to reopen the 
claim.  Notification of the decision, including information 
concerning the veteran's appellate rights, was issued in 
January 1992.  In the absence of a timely perfected appeal, 
the decision is final.  38 U.S.C.A. § 7105.  VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claim in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's January 1992 decision. 

In support of the claim, copies of daily sick reports for 
1945 were submitted in March 1998.  The sick reports indicate 
that in November 1945, the veteran took sick and that it was 
in the line of duty.  These reports do not, however, state 
the nature of any illness, injury, or the nature of any 
medical treatment.

In June 1998, the veteran and his wife appeared at the RO and 
testified before a hearing officer.  His wife testified that 
she noticed the veteran's hearing loss soon after his 
discharge from service.  The veteran testified that a former 
employer detected that the appellant was having problems with 
his hearing, and sent him for an evaluation.  At that time, 
he started using a hearing aid for the left ear, and 
eventually noticed that he needed one for the right ear.  The 
veteran testified that he was "shell shocked" during 
service.  The veteran described the various problems with his 
hearing loss, as well as the impact that it has had on his 
activities and work.  The veteran testified that since 
service, he did not engage in work that involved exposure to 
noise.  

In December 1998, VA received a statement from the veteran's 
daughter.  She reported that when the veteran's spouse had a 
heart attack in October 1998, the appellant could not hear 
her when she called for help.  He also had difficulty 
communicating with the physicians when they were at the 
hospital.  She also associated other communication 
difficulties with the veteran's hearing loss.  

In a June 2000 statement, a hearing aid specialist with the 
Professional Hearing Aid Center reported a finding of 
profound sensorineural hearing loss bilaterally.  The 
examiner opined that "[h]is loss could have resulted from 
exposure to loud noise in the military."  A copy of the 
audiogram was attached to the statement.  

On an authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
75
105
100
105+
96+
LEFT
75
105+
105+
105+
98+

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and 0 percent in the left ear.  The 
examiner reported a diagnosis of profound sensorineural 
hearing loss bilaterally.  The examiner found it very 
unlikely that the veteran's hearing loss is due to noise 
exposure during service.  The examiner pointed out that at 
the time of the discharge examination, normal hearing was 
found and there were no complaints of medical problems.  The 
examiner also pointed out that when examined in 1966, a 10 to 
12 year history of right ear hearing loss was noted as well 
as a 5 to 6 year history of left ear hearing loss.  

The Board agrees with the RO's finding that the evidence 
submitted since January 1992 is new and material.  
Specifically, the June 2000 statement from the hearing aid 
specialist at the Professional Hearing Aid Center raising the 
possibility of an etiological link to inservice noise 
exposure is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence, the 
Board concurs with the RO's decision to reopen the claim.  38 
U.S.C.A. § 5108. 

The Board, however, also concurs with the RO's decision to 
deny the claim on the merits.  In this respect, the law 
provides that service connection may be granted for a 
disorder incurred or aggravated during the veteran's active 
duty service.  38 U.S.C.A. § 1110.  In order for hearing loss 
to be considered a disability for VA purposes entitling the 
veteran to compensation or pension benefits certain criteria 
must be met.  Under 38 C.F.R. § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Here, the veteran clearly meets the requirements 
of 38 C.F.R. § 3.385.  That is, he has a hearing loss for VA 
purposes. 

The preponderance of the evidence, however, is against 
finding that a hearing loss was incurred or aggravated in 
service, or that such a disorder was compensably disabling 
within a year of discharge.  In this regard, the record shows 
that the only evidence supporting the appellant are his own 
lay statements and those offered by his relatives, friends 
and neighbors; and the June 2000 statement from the private 
hearing aid specialist.  Notably, however, the veteran's 
statements, as well as those of his family, friends and 
neighbors are not competent evidence.  That is, in the 
absence of any evidence that these individuals are trained in 
the field of medicine they are not qualified to offer an 
opinion as to the etiology of any current hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 142 (1992).  

The opinion of the hearing aid specialist is, of course, 
competent evidence.  But the probative value of the bare 
boned statement, "[h]is loss could have resulted from 
exposure to loud noise in the military," is out weighed by 
the comprehensive opinion offered by the March 2001 VA 
examiner and the other medical evidence of record.  Indeed, 
it is well to note that the hearing aid specialist offered no 
rationale for the bare assertion offered.  In contrast, the 
VA examiner examined the veteran, reviewed all of the 
evidence of record, and concluded that because the 
appellant's hearing was normal at separation, and because the 
clinical record showed no evidence of a hearing loss prior to 
1954 that it was very unlikely that any hearing loss was due 
to inservice noise exposure.  Accordingly, as the opinion of 
the VA examiner was supported by a clearly enunciated 
rationale, and as it was based on a review of the entire 
record, the Board finds that the March 2001 examination, as 
well as the lack of any pertinent findings at separation 
require that this claim be denied on the merits.

The benefit sought on appeal is therefore denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, the doctrine is not applicable.  38 
U.S.C.A. § 5107.

The Board also considered the impact of the Veterans Claims 
Assistance Act of 2000.  In this regard, the Board 
acknowledges that all of the veteran's service medical 
records is not associated with the claims folder.  A review 
of the file shows that a request for the records was made in 
October 1987, following which VA learned from the National 
Personnel Records Center (NPRC) that the veteran's service 
records are fire-related, and that they may have been 
destroyed in a 1973 fire.  In a November 1987 letter, 
however, the veteran was informed of the difficulty in 
obtaining his service medical records and he was provided 
with a NA Form 13055 to complete.  A response, including a 
completed copy of the form, are not of record.  

The Board also finds that the veteran has been informed of 
what was necessary to be successful in winning his claim on 
the merits, and he has been afforded an opportunity to 
present sworn testimony.  As noted above, the veteran 
appeared at the RO and testified before a hearing officer.  A 
copy of the transcript has been associated with the claims 
folder.  Further, the veteran has not suggested that any 
additional pertinent evidence is available for VA to secure 
under any duty to assist.  Hence, the Board finds that no 
further action is necessary to fulfill the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 in this case.  


ORDER

The appeal is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

